Citation Nr: 0836411	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  05-39 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for tinnitus.  

2.  Entitlement to a compensable disability rating for 
hearing loss of the left ear.  

3.  Entitlement to a disability rating in excess of 
10 percent for chronic recurring otitis media of the left ear 
with effusion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1955 to August 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
Regional Office (RO) in Columbia, South Carolina.  The RO in 
St. Petersburg, Florida notified the veteran of the decision.  
Due to the location of his residence, the jurisdiction of his 
appeal remains with the St. Petersburg RO.  

The issues of entitlement to a compensable disability rating 
for hearing loss of the left ear and entitlement to a 
disability rating in excess of 10 percent for chronic 
recurring otitis media of the left ear with effusion will be 
addressed in the REMAND portion of the decision below and are 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDING OF FACT

The veteran's tinnitus is assigned a single 10 percent 
rating, which is the maximum evaluation authorized under 
Diagnostic Code (DC) 6260.  


CONCLUSION OF LAW

The law precludes assignment of a disability rating in excess 
of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.87, DC 6260 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity resulting from a given 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  Separate diagnostic codes identify the evaluations 
to be assigned to the various disabilities.  

Initially, by a March 2001 rating action, the RO granted 
service connection for tinnitus and awarded a 10 percent 
evaluation, effective from August 2000.  Subsequently, in 
November 2004, the veteran asserted that his tinnitus had 
worsened.  By the currently-appealed March 2005 rating 
action, the RO continued the 10 percent evaluation.  
Following receipt of notice of the March 2005 determination, 
he perfected a timely appeal.  

Tinnitus is evaluated under DC 6260.  This diagnostic code 
was revised effective June 13, 2003.  The revisions were 
intended to codify VA's longstanding practice of assigning a 
single 10 percent evaluation for recurrent tinnitus, whether 
the sound is perceived as being in one ear or both ears, or 
in the head.  See Schedule for Rating 
Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 25,822 
(May 14, 2003).  

This diagnostic code has not changed and continues to 
stipulate that only a single evaluation for recurrent 
tinnitus will be assigned-whether the sound is perceived in 
one ear, both ears, or in the head.  38 C.F.R. § 4.87, 
DC 6260, Note 2 (2008); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006) (affirming VA's longstanding interpretation 
of DC 6260 as authorizing only a single 10 percent rating for 
tinnitus, whether perceived as unilateral or bilateral).

Clearly, there is no legal basis upon which to award the 
veteran a disability rating in excess of 10 percent for his 
service-connected tinnitus.  Accordingly, the claim is denied 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  




ORDER

A disability rating in excess of 10 percent for tinnitus is 
denied.  


REMAND

The veteran was last accorded a VA audiological examination 
in January 2006.  Since then, he has described a worsening of 
his left ear hearing acuity.  Indeed, private audiograms 
conducted in August 2007 and December 2007 appears to reflect 
some worsening in the veteran's hearing acuity in his left 
ear.  

Additionally, the veteran last underwent a VA ear disease 
examination in January 2005.  That evaluation demonstrated no 
sign of left ear active infection, no ear discharge, only 
minimal reddish vascular congestion in the form of a reddish 
streak in the left tympanic membrane, subjective vertigo, and 
occasional dizziness.  Since then, however, he has contended 
that his service-connected left ear chronic recurring otitis 
media with effusion has increased in severity.  

Indeed, private and VA medical records dated since January 
2005 reflect treatment for recurrences of this disorder and 
for complaints of increased dizziness and vertigo.  Also, in 
March 2008 and August 2008, the veteran underwent procedures 
to drain fluid from his left ear.  

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  Consequently, the 
Board finds that additional VA examinations are necessary to 
determine the current nature and extent of the 
service-connected hearing loss of the veteran's left ear and 
the service-connected chronic recurring otitis media of his 
left ear with effusion.  

In this regard, the Board acknowledges that the 
currently-assigned 10 percent rating for the veteran's 
service-connected chronic recurring left ear otitis media 
with effusion is the highest evaluation allowable pursuant to 
the applicable diagnostic code.  38 C.F.R. § 4.87, DC 6200 
(2008).  Importantly, however, this diagnostic code also 
stipulates that complications such as labyrinthitis, facial 
nerve paralysis, and bone loss of the skull will be rated 
separately.  38 C.F.R. § 4.87, Note following DC 6200 (2008).  

The pertinent examination conducted pursuant to this Remand 
should, therefore, specifically set forth the nature and 
extent of any complications that the veteran experiences as a 
result of his service-connected chronic recurring left ear 
otitis media with effusion.  

Most recently, the United States Court of Appeals for 
Veterans Claims (Court) set forth specific VCAA notification 
requirements for increased rating claims.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  As the VCAA notice letter 
furnished to the veteran in December 2004 in the present case 
does not comply with the Court's holding in Vazquez-Flores, a 
corrective VCAA notification letter should be issued to him 
on remand.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The veteran should be provided with 
VCAA notice of his left ear hearing loss 
and left ear otitis media claims, in 
compliance with the requirements set 
forth in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008).  

2.  Next, the veteran should be 
scheduled for VA audiological and ear 
disease examinations to determine the 
nature and extent of his 
service-connected left ear hearing loss 
and his service-connected chronic 
recurring otitis media of the left ear 
with effusion.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  

All indicated studies, including an 
audiological test, should be conducted.  
All pertinent left ear hearing loss and 
left ear otitis media pathology found 
on examination should be noted in the 
report of the evaluation.  In 
particular, the examiner is asked to 
discuss the nature and extent of any 
dizziness and vertigo that may be 
related to the service-connected 
chronic recurring otitis media of the 
left ear with effusion.  

3.  Following the completion of the 
above, the issues should be 
re-adjudicated.  If the decisions 
remain adverse to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues remaining on appeal as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

No action is required of the veteran until he is notified by 
the RO; however, he is advised that failure to report for any 
scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2008).  He has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


